The reservation raises a single question only. That relates to the construction to be placed upon the provisions of Paul Revoir's will. The question is whether his widow, Bertha, by its terms, took an estate in fee in the testator's real estate or only a life estate. The reason for a doubt is easy to discover. In our attempt to resolve it, we find little to aid us either in extrinsic circumstances or other provisions of the will itself which might shed light upon the testator's intention. The record is practically silent as to the circumstances which surrounded the testator when he made his will, and the few lines which create the ambiguity exhaust its provisions, save only such as are formal. These lines, therefore, must furnish the means for their own interpretation.
The thing to be sought after is the testator's intention. Counsel urge upon us as aids in this search certain technical principles of interpretation which they regard as supporting their respective contentions. These, for the most part, relate to the collocation of the words employed by the scrivener, the formation of the sentences or parts of sentences, the precise force to be given to particular words in certain connections, and the punctuation. Some of these principles are purely those of composition, grammar, or punctuation, while others are cited as having received at least quasi-legal authority. The trouble with all of them is that their value rests upon an assumption of some compliance on the part of the writer with accepted literary usages. Their significance in interpretation, therefore, becomes of diminished value when the *Page 648 
subject-matter to be interpreted is manifestly framed by one who knows little or nothing of such usages, and is in this use of language and literary construction for the most part a law unto himself. The will under review, as the parts not quoted in the statement of facts most clearly show, was the work of one who knew little of the proper use of language, to say nothing of the accepted requirements of good written expression and grammatical construction. Any attempt, therefore, to gather the testator's intention from the form in which he has expressed it, by the application of nice rules of correct composition and the refinements of literary interpretation, is one which could hardly be expected to be fruitful of correct results. These rules have their uses, but their value of themselves is by no means an unvarying one. In connection with other considerations their significance is oftentimes merely incidental and of little importance. Ewing
v. Burnet, 11 Pet. 41; Jackson v. Topping, 1 Wend. 388;Gray v. Clark, 11 Vt. 583.
If we examine this will to discover some indication of intention which seems to have substantial value and which is not dependent for its value upon the mere arrangement of words, or punctuation, or technical rules governing written expression, there is one which appeals to us as being entitled to real significance and by far the greatest weight. The testator was plainly attempting to make his wife a beneficiary in all his estate left after the payment of his debts. It is clear that under the videlicet he sought to make an enumeration of all his estate, which enumeration he made in two groups or classes. Manifestly he intended to give his wife only a life estate in his moneys in savings-banks which comprised the second of the groups of enumerated property. If he intended to give her a like estate only in the balance, to wit, the house and lot and other property enumerated in the first group, it is difficult to understand why he took the pains to make the enumeration at all, and above all to make it in two entirely separate classes. Using, doubtless, some form at his command, the testator or scrivener had prior to the videlicet prepared the way for a simple bestowal upon his wife *Page 649 
of a life estate in all the residue which had been aptly described. He had only to add that this residue was given to her, and then make the limitation to her life use in the language he subsequently used. That was the simple and natural thing to do, if that was what he wished to accomplish. That he did not adopt this simple method admits of no plausible explanation except upon the theory that such a provision would not meet the testator's wishes. The fact that the scrivener was an inexperienced draughtsman only emphasizes this conclusion. To such a man the easy and direct way would be the natural way. Instead of that, he enters upon an attempt to enumerate and classify into two classes the property already amply described in general terms. Evidently he had a purpose. The classification very clearly indicates that purpose. It was to create one class of property to be given in one form or interest, and another to be differently bestowed. These considerations convince us that the testator's intention would be defeated if the limitation to a life use which qualifies and limits the gift of the savings-bank deposits should be carried back to the house and lot and other property contained in the first group of enumerated property.
The Superior Court is advised that Bertha Revoir, under the will of her husband, Paul Revoir, took an absolute estate in the real estate described in the complaint, and that appropriate judgment for the defendant should be rendered accordingly.
   No costs will be taxed in this court in favor of either party.
In this opinion the other judges concurred.